Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 1 June 2021.

The application has been amended as follows: 

1. (Currently Amended) An aircraft comprising a fuselage and being propelled by a turbine engine with an upstream fan and a downstream fan coaxial to a longitudinal axis, said upstream and downstream fans being driven by two contra-rotating rotors of a power turbine, the contra- rotating rotors being coaxial and rotating around a central casing [[body]] fixed to a fixed structure of the aircraft, the upstream fan, downstream fan and the power turbine being integrated in a nacelle downstream of the fuselage, in an extension thereof, and in which an air flow circulates, 
wherein the power turbine is positioned radially inward of the upstream and downstream fans, at least one arm positioned upstream of the power turbine configured to support the central casing inside the extension of the fuselage,
wherein the downstream fan comprises variable-pitch vanes which are intended to vary an angular pitch around a radial axis perpendicular to said longitudinal axis via at least one control rod, said at least one control rod positioned within the central casing and extends through the at least one arm, 
wherein a plurality of variable-pitch-stator vanesare placed upstream of the upstream fan,
wherein said aircraft comprises a central body casing [[body]], a ring supporting the downstream fan, the vanes of the downstream fan each comprises a pitch rod which extends radially between the central body 
the plurality of variable-pitch stator vanes 
in a first mode where the air flow circulates in the nacelle in the upstream to downstream direction and 
in a second mode where the air flow is pushed back upstream through the nacelle.

2. (Currently Amended) The aircraft according to claim 1, wherein [[the]] a variable-pitch mechanism controlled by the at least one control rod and driving in rotation the pitch rods for the vanes of the downstream fan is installed in the central body the variable-pitch mechanism 

3. (Currently Amended) The aircraft according to claim 1, wherein the power turbine is located between the two coaxial upstream and downstream fans.

4. (Currently Amended) The aircraft according to claim 1, wherein a pitch of the variable-pitch vanes of the downstream fan can be adjusted so that the downstream fan pushes [[back]] the air back upstream, the nacelle being equipped with radially discharging means that allow the air to be discharged radially, between the upstream fan and the downstream fan.

5. (Currently Amended) The aircraft according to claim 4, wherein the radially discharging means comprise screens, the screens [[that]] comprise a transverse profile[[s]] that extends[[ing]] radially in the downstream to upstream direction starting from [[the]] inside of the nacelle.

6. (Currently Amended) The aircraft according to claim 5, further comprising a valve configured to open and close the screens based on the difference between a pressure inside the nacelle and a pressure outside the nacelle.

7. (Currently Amended) The aircraft according to claim 1, wherein at least two gas generators supply gases to the power turbine, said two generators each being supplied [[each]] by distinct air intakes disposed on the periphery of the fuselage of the aircraft.

9. (Currently Amended) The aircraft according to claim 2, wherein positioned near the longitudinal axis s[[ing]] the pitch rod to the downstream rotor.

10. (Currently Amended) The aircraft according to claim 2, wherein the at least one control rod[[s]] is positioned inside the central casing, the at least one control rod is actuated 

11. (Currently Amended) The aircraft according to claim 4, wherein the discharging means comprising screens are fixed inside the nacelle

12. (Currently Amended) The aircraft according to claim 1, wherein in the second mode the air enters the nacelle through the upstream fan and is pushed back upstream 

15. (Currently Amended) An aircraft comprising a fuselage and being propelled by a turbine engine with an upstream fan and a downstream fan coaxial to a longitudinal axis, said upstream and downstream fans being driven by two contra-rotating rotors of a power turbine, the power turbine comprising turbine vanes extending around a central casing [[body]], 
the upstream fan, downstream fan and the power turbine being integrated in a nacelle downstream of the fuselage, in an extension thereof, and in which an air flow circulates, 
wherein the power turbine is positioned radially inward of the upstream and downstream fans, at least one first arm positioned upstream of the power turbine configured to support the central casing inside the fuselage,
wherein the upstream fan is fixed and the downstream fan comprises variable-pitch vanes which are intended to vary an angular pitch around a radial axis perpendicular to said longitudinal axis via at least one control rod, said at least one control rod positioned within the central casing and extends through the at least one arm, 
wherein a plurality of variable-pitch stator vanesare placed upstream of the upstream fan,
the plurality of variable-pitch stator vanes 
in a first mode where the air circulates in the nacelle in the upstream to downstream direction without disruption, and 
in a second mode where the air is oriented by the stator vanes towards the upstream fan which is arranged to orient the air toward the downstream fan, the downstream fan pushing back the air upstream through the nacelle, 
the nacelle having an external surface aligned with the fuselage according to the longitudinal axis and equipped radially with discharging means that allow the air to be 

16. (Currently Amended) The aircraft according to claim 15, wherein said aircraft comprises a central body second supporting arm extending radially [[and]] linking the central body s a pitch rod which extends inside [[the]] a respective second supporting arm.

17. (Currently Amended) The aircraft according to claim 16, wherein the central body an outlet of the power turbine.

18. (Canceled) 

19. (Currently Amended) The aircraft according to claim 1, wherein is mounted around each [[the]] pitch rod [[and]] inside the ring.

20. (Currently Amended) The aircraft according to claim 1, wherein each of said pitch rods comprises an axis e perpendicular to the longitudinal axis and placed downstream of the central casing and the power turbine.

21. (Currently Amended) The aircraft according to claim 1, further comprising a variable-pitch mechanism configured to rotate the pitch rods of the variable-pitch vanes of the downstream fan, the variable-pitch mechanism comprising link rods ing[[ed]] said pitch rods and a movable body, the movable body configured to move 

22. (Canceled) 

23. (Currently Amended) The aircraft according to claim [[18]]16, wherein is mounted around each [[the]] pitch rod [[and]] inside the ring.

24. (Currently Amended) The aircraft according to claim 1, wherein the central casing comprises a rear to support[[ing]] a first bearing for the downstream fan immediately behind a second bearing for the upstream fan.

25. (Currently Amended) The aircraft according to claim 24 wherein, [[the]] a variable-pitch mechanism for varying the pitch of the vanes of the downstream fan is compactly housed in the central body, immediately downstream of the first bearing.

26. (Currently Amended) An aircraft comprising a fuselage and being propelled by a turbine engine with an upstream fan and a downstream fan coaxial to a longitudinal axis, said upstream and downstream fans being driven by two contra-rotating rotors of a power turbine, the contra-rotating rotors being coaxial and rotating around a central casing [[body]] fixed to a fixed structure of the aircraft, the upstream fan, downstream fan and the power turbine being integrated in a nacelle downstream of the fuselage, in an extension thereof, and in which an air flow circulates, 
wherein the power turbine is positioned radially inward of the upstream and downstream fans, at least one arm positioned upstream of the power turbine configured to support the central casing inside the fuselage,
wherein the downstream fan comprises variable-pitch vanes which are intended to vary an angular pitch around a radial axis perpendicular to said longitudinal axis via at least one control rod, said at least one control rod positioned within the central casing and extends through the at least one arm, 
wherein a plurality of variable-pitch stator vanesare being placed upstream of the upstream fan, 
wherein said aircraft comprises a central body casing 
wherein the vanes of the downstream fan each comprises a pitch rod which extends radially from the central casing, 
wherein each pitch rod comprises an axis e perpendicular to the longitudinal axis and placed downstream of the central casing [[body]] and the power turbine, 

the plurality of variable-pitch stator vanes 
in a first mode where the air flow circulates in the nacelle in the upstream to downstream direction and 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a variable pitch mechanism” in claims 2 and 25, in accordance with the instant disclosure Fig. 3 and specification Fig 2 and page 7 lines 5-22, interpreted to include a link rod, a movable body, a control rod, and an actuator or equivalents thereof.
 “discharging means” in claims 4, 14 and 15, in accordance with the instant disclosure Fig. 3 and specification page 3 lines 29-32, interpreted to be screens or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 “discharging means” in claims 5 and 11 because this limitation recites sufficient structure being screens.
“variable-pitch mechanism” in claim 21 because this limitation recites sufficient structures being link rods and a movable body.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-17, 19-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

upstream and downstream fans being driven by two contra-rotating rotors of a power turbine, being integrated in a nacelle downstream of the fuselage, 
wherein the power turbine is positioned radially inward of the upstream and downstream fans, at least one arm positioned upstream of the power turbine configured to support the central casing inside the fuselage,
wherein the downstream fan comprises variable-pitch vanes via at least one control rod, said at least one control rod positioned within the central casing and extends through the at least one arm, 
wherein a plurality of variable-pitch stator vanes are being placed upstream of the upstream fan, 
the plurality of variable-pitch stator vanes and the variable-pitch vanes of the downstream fan being mutually configured to orient the air flow, 
in a first mode where the air flow circulates in the nacelle in the upstream to downstream direction and 
in a second mode where the air flow is pushed back upstream through the nacelle.
ii.	Claims 2-14, 16-17, 19-21, and 23-25 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741